Formal sitting - India
Mr President, honourable Members, it gives me great joy to be able to welcome, today, to this House, to the European Parliament, the President of the Republic of India, Mr Abdul Kalam. A very warm welcome to you, Mr President.
Before your election as President, you were well known as the architect of the Indian space and atomic energy programme, and you enjoy international renown as one of India's most important scientists. Most of your previous life has been devoted to science and technology, and you have always given voice to the view that developing countries should take second place to others when it comes to harvesting the fruits of the most highly-developed technology, because technology - when used rightly - creates growth and can help to improve the day-to-day life of the poor. I do not doubt that this House agrees with your views and is therefore glad that India is participating in the research programmes funded by the EU, collaborating, for example, with us on Galileo.
Alongside the key role you played in promoting science and technology, we were also impressed by your election as President of the Republic of India in 2002, in which you achieved an overwhelming majority with votes from across all party divisions, and that, for you, as a Tamil and a Muslim in a country with a Hindu majority, was no mean achievement; it is evidence of your great ability to bring together people of every background, culture and religion. India is a country of many peoples and religions, and, as the largest democracy in the world, it can encourage new and young democracies.
The relationship between the European Union and India has been in existence since the early 1960s, when India was one of the first countries to establish diplomatic relations with what was then the European Economic Community.
Our contacts and cooperation at the parliamentary level are among the positive results of a long-term process, for the first meeting between the European Parliament and the Lok Sabha took place in 1981. For a number of years, parliamentary contacts between the European Parliament and India have taken the institutional form of a delegation of the European Parliament for relations with the countries of South-East Asia and the South Asian Association for Regional Cooperation, the SAARC. Both the European Union and India have undergone fundamental changes over recent years.
I rejoice to be able to tell you that, over the past month, the European Parliament has set up - quite separately from the delegation to SAARC - a parliamentary delegation for relations with India, an action that takes account of the ever-increasing importance of your country to the European Union. We would very much welcome it, Mr President, if the Lok Sabha were to be able to respond by setting up a delegation for relations with the European Parliament in order to derive the maximum benefit from this deepening relationship and to make contacts between the two parliaments easier.
Mr President, you were invited by my esteemed predecessor in office Mr Borell Fontelles, who is present here today, and it gave me great pleasure to reiterate that invitation to you.
The relations between India and the European Union are not only of the greatest economic importance, but also of the greatest political importance. The dialogue of cultures is also of the greatest importance. It is therefore a great pleasure to invite you, Mr President, to take the floor to address the Members of the European Parliament.
(Applause)
Friends, my greetings to all of you. I would particularly like to greet Mr Hans-Gert Pöttering, Mr Harald Rømer, Mr Klaus Welle and Mr Ciril Stokelj.
Good afternoon, Ladies and Gentlemen.
I am delighted to be with the honourable Members of the European Parliament on the occasion of the Golden Jubilee year of the European Union. I was wondering what thoughts I could share with you. As you are aware, as a democratic nation India has experience in providing leadership to over one billion people with multi-language, multicultural and multi-religious systems. I wish to share this experience with you, friends.
European civilisation has a unique place in human history. Its people were valiantly engaged in the adventure of exploring the Planet Earth, resulting in the discovery of many ideas and systems. Europe has seen the birth of pioneers in science, leading to the development of technologies. Europe was the theatre of conflicts among the nations lasting hundreds of years, including the two World Wars. Now, with this backdrop and these dynamics, you have established the European Union with a vision of peace and prosperity for the entire region. The European Union has become an example for connectivity among nations, probably with no possibility of war, leading to lasting regional peace.
Before I started out on my journey to Europe, I was thinking: why are Europe and India unique and natural partners? Do we share a common history and heritage and, possibly in the future, a common destiny? This was the question. I was astonished by what I found: the depth and vitality of our inter-connectedness, through language, culture, ancient beliefs, ideologies and the movement of people, have stood the test of time. This has matured into a very strong bond through sustained trade and intellectually satisfying collaboration in many areas of science and technology. For example, on 23 April 2007, the Italian scientific satellite Agile was launched by the Indian Polar Satellite Launch Vehicle rocket system into a very precise orbit. Scientists from India and Europe are very excited. Let us congratulate them.
India is a country that has learnt over the years to evolve and maintain a unique unity amid diversity. Similarly, the European Union's greatest contribution has been to demonstrate to the world that it is possible to build a strong union of nations without compromising national identities. It has become an inspirational model and an example to emulate for every region in the world. The European Union and India support a social form of economic development and we encourage a model of growth with equity. Both are conscious of the need for growth to respect the environment and to make it sustainable for future generations. With India's and the European Union's centuries of valuable experience, we can develop a doctrine of global cooperation based on the foundation of regional collaboration and core competencies of our nations.
The European Union and India radiate a message to the world that regional cooperation and interregional collaboration will lead to a win-win situation for all, so that we can have a politically and socio-economically emergent civilisation. Our contribution will be successful if, before the 21st century is over, we are able to make all regions transform into happy unions leading to the emergence of a world of unions. In this context, I am reminded of the dream of an Indian poet who said 3000 years ago in the Tamil classic: ,which means, 'I am a world citizen. Every citizen is my own kith and kin'. He said that 3000 years ago.
Against this backdrop, I have brought from India a message to launch three important Indo-European tasks that could contribute to global peace and prosperity. I propose these missions on the basis of India's experience and the European Union's dynamics.
The first task is the evolution of an enlightened society, in which citizens have a system of values, leading to a prosperous and peaceful world.
The second idea is creating energy independence. Normally people talk about energy security. I am talking about energy independence: a three-dimensional approach to energy choice that aims to achieve a clean world.
The third aim is a World Knowledge Platform to bring together the core skills of the European Union and India in certain areas in order to provide solutions to critical issues like water, healthcare and capacity-building.
When nations join together to build a cohesive society, it is necessary to ensure that the benefits of development encompass all sections of society. Worldwide poverty, illiteracy, unemployment and deprivation are driving forward the forces of anger and violence. These forces are linked to some earlier real or perceived historical enmities, tyrannies, injustice, inequalities, ethnic issues and religious fundamentalism that are flowing into an outburst of extremism worldwide. Both India and the European Union have witnessed and are witnessing the unsavoury acts of certain misguided sections of society. Together we must address the root causes of such phenomena in order to find lasting ways to promote peace. How do we do that?
We need a carrier of eternal goodness and wholesomeness in human conduct, which is called 'righteousness'. As we say in India:
'Where there is righteousness in the heart
There is beauty in the character.
When there is beauty in the character,
There is harmony in the home.
When there is harmony in the home,
There is order in the nation.
When there is order in the nation,
There is peace in the world.'
(Applause)
Honourable Members, this is true for the whole world. When we need peace in the world, we need order in the nation. We need harmony in the home. Whether in Europe, India or in any part of the world the origin is righteousness in the heart. How do we instil righteousness in the heart of every citizen of the world? This is my area of specialisation and I would like to talk to you about it.
First, I wish to discuss the evolution of an enlightened society. With this spirit of righteousness in the heart, I would like to present to this important gathering a methodology for developing a happy, prosperous and peaceful society in our world, which I call 'Evolution of Enlightened society'. I have shared these thoughts with many intellectuals in national and international circles. We need to create an enlightened society with three components: 1) education with a value system; 2) religion transforming into spirituality; and 3) economic development for societal transformation.
Beginning with the first component, we have seen that the seeds of peace in the world have their origin in the righteousness in the heart of every individual. Such righteous citizens lead to the emergence of an enlightened society. Education with a value system has to be designed so that the righteousness in the heart is developed in young minds. That should be the mission of education. The prime learning environment is five to seventeen years of age. That reminds me of what an ancient Greek teacher said a few thousand years ago: 'Give me a child for seven years; afterwards, let God or the devil take the child. They cannot change my child'.
This shows the power of great teachers and what they can inculcate in young minds. Parents and teachers must instil moral leadership in children. It requires the ability to have insight into the uniqueness and universality of human consciousness. True education is the acquisition of enlightened feelings and enlightened powers to understand daily events and to understand the permanent truth linking man to his environment, human and planetary.
I remember the lectures given when I was a student a long time ago - nearly 57 years ago - at the Jesuit institution of St Joseph's College in Tiruchirappalli in southern India by the college's highest authority, the Reverend Father Rector Kalathil. Every Monday, the Reverend Father would take an hour-long class. He used to talk about good human beings present and past and about what makes a good human being. In this class, he used to give lectures on people such as Buddha, Confucius, St Augustine, Caliph Omar, Mahatma Gandhi, Einstein, and Abraham Lincoln and to tell moral stories related to our civilisational heritage. In the moral science class, Father Kalathil used to highlight the best aspect of how these great people had evolved as good human beings through parental care, teaching and the companionship of great books. Even though these lessons were given to me in 1950 during my college days, they inspire me even today.
It is essential that in schools and colleges in every nation, important teachers at the institution give hour-long weekly lectures on civilisational heritage and the derived value system. This may be called a Moral Science class and will teach young minds to love their country and other human beings and to elevate them to higher planes. I have suggested this methodology to education experts in my country. The European Union may like to consider developing a system that would enable a student to learn these fundamental lessons for the benefit of all.
Let me turn to the issue of transforming religion into spiritual force. Many in the world believe it is a difficult task, but I disagree. I would like to share an experience that convinced me that it is possible for religion to be transformed into a spiritual force.
How do we do that? As you all know, religion has two components: theology and spirituality. Even though theology is unique to every religion, the spiritual component spreads the value to be absorbed by human beings in order to promote a good life and the welfare of society in the pursuit of material life. I witnessed the coming together of religion and science in a major task.
In the early 1960s, the founder of the Indian Space Research Programme, Professor Vikram Sarabhai, and his team had located the most technically suitable place for space research after considering many alternatives. The town of Thumba in Kerala in southern India was selected for space research as it was near the magnetic equator. This made it ideally suited to ionospheric and electrojet research in the upper atmosphere. I was fortunate to work with Professor Vikram Sarabhai for about eight years.
The major challenge for Vikram Sarabhai was to locate the site in a specific area. As was usual, Professor Sarabhai approached the Kerala Government administrators first. After seeing the land and the sea coast, he was told that thousands of fishermen lived there and that the place had an ancient church, the St Mary Magdalene Church, a Bishop's House and a school. It would be very difficult, therefore, to allocate this land and the administration was willing to provide land in an alternative area. Similarly, the political authorities also believed that it would be a difficult situation owing to the existence of important institutions and concern for people who were to be relocated. However, the Professor was very determined.
It was suggested that he should approach the only person who could advise and help. That was the Bishop, Father Peter Bernard Pereira. Professor Sarabhai, approached the Bishop one Saturday evening. I still remember their meeting, which proved to be historic. Many of us witnessed the event. Father Pereira exclaimed, 'Oh Vikram, you are asking for my children's home, the fishermen's home, my home, the Bishop's House, and God's home, the church. How is it possible?'. Both had a special quality: they could smile even in difficult situations. Father Pereira asked Professor Sarabhai to come to church on Sunday morning at 9 a.m. and he turned up on Sunday with his team. Prayers were taking place with a reading from the Bible by Father Pereira. After the prayer was over, the Bishop invited Professor Sarabhai to come to the dais. The Reverend Father introduced him to the congregation. 'Dear children', said the Bishop, 'here is a scientist, Professor Vikram Sarabhai. What does science do? All of us, including this church, experience the light from electricity. I am able to talk to you through the microphone because of technology. Doctors treat patience thanks to medical science. Science through technology enhances the comfort and quality of human life. What do I do as a preacher? I pray for you people, for your wellbeing and for your peace. In short, Vikram and I are doing the same: both science and spirituality seek the Almighty's blessings for human prosperity in body and mind. Professor Sarabhai says that he will build within a year alternative facilities near the coast. Now, dear children, can we give our homes, my home and God's home for a great scientific mission?'
He asked the question. There total silence, as there is now. Then the entire congregation got up and said 'Amen', which made the whole church reverberate.
That was the church where we had our design centre and where we started rocket assembly, and the Bishop's house was where the scientists worked. Later, the Thumba Equatorial Rocket Launching Station led to the establishment of the Vikram Sarabhai Space Centre and the space activities led to the emergence of multiple space centres throughout the country. This church has become an important centre of learning, where thousands of people learn about the dynamic history of India's space programme and the great minds of a scientist and a spiritual leader. Of course, the people of Thumba received well-equipped facilities, a place of worship and an educational centre elsewhere as promised.
When I think of this event, I can see how enlightened spiritual and scientific leaders can come together to give reverence to human life. Of course, the birth of TERLS and the VSSC gave the country the ability to launch vehicles, spacecraft and space applications that have accelerated social and economic development in India to unprecedented levels.
Professor Vikram Sarabhai and Father Peter Bernard Pereira are no longer with us, but those who are responsible for creation and making flowers blossom will themselves be a different kind of flower, as described in the Bhagwat Gita. It says, 'See the flower, how generously it distributes perfume, honey. It gives to all, gives freely of its love. When its work is done, it falls away quietly. Try to be like the flower, unassuming despite all its qualities'. What a beautiful message to humanity on the purpose of life, reflecting the spiritual component. Can we bridge the spiritual component of the religions to bring peace to nations and to the world?
I was asked to talk about cultural dialogue and would like to recall an incident that commonly occurs in many parts of my country. I witnessed this event as a young boy of 10. In our house, periodically, I used to see three unique people meet: Pakshi Lakshmana Shastrigal, who was the head priest of the famous Rameshwaram temple, a Vedic scholar, Reverend Father Bodal, who built the first church on Rameshwaram Island, and my father who was an imam in the mosque. All three used to sit and discuss the island's problems and find solutions. In addition, they built several religious connectivities with compassion. These connectivities quietly spread to others on the island like the fragrance from the flowers. This sight always comes to my mind whenever I discuss with people the dialogue of religions. India has had this advantage of integration of minds for thousands of years. Throughout the world, the need to have a frank dialogue among cultures, religions and civilisations has been felt now more than ever.
These two instances give me confidence that religions can be bridged through spiritual components. Whenever I meet the young and experienced in my country, I narrate these two experiences. Many in my country and the world over may have such experiences. We have to spread such 'glad tidings' to every part of the world.
Now let us discuss the third important component of enlightened society, which is to achieve economic development for societal transformation. Let me take India as an example; it may be true to many parts of the world, including the European Union.
The Indian Economy is in an ascent phase. There is considerable growth in the manufacturing and service sectors. We have a mission of spreading this economic growth throughout the country, including the rural sector. Nearly 220 million people out of a billion people must have their quality of life raised in both rural and urban areas. Even though GDP growth indicates our economic growth, people's participation is essential to achieving the required targets. It is essential to ensure that citizens are empowered with good quality of life encompassing nutritious food, good habitat, clean environment, affordable healthcare, quality education and productive employment, integrated with our value system drawn from civilisational heritage leading to the comprehensive development of the nation that will bring smiles to one billion people. These are indicators for the growth of the National Prosperity Index. To achieve that growth rate, we have identified five areas where India has a core competence for integrated action: 1) agriculture and food processing; 2) education and healthcare; 3) information and communication technology; 4) infrastructure development, including PURA (Providing Urban Amenities in Rural Areas); and 5) self-reliance in critical technologies. We propose to realise the vision of transforming India into a developed nation before 2020 by energising and igniting the minds of the 540 million youth of the nation below 25 years of age.
So far we have discussed the three-dimensional approach of providing value-based education, religion transforming India's spiritual force and economic development for societal transformation leading to the evolution of an enlightened society. This integrated three-dimensional methodology for the evolution of enlightened society will pave the way for peaceful, prosperous, happy nations and, thereby, for a world free from extremisms and further seeds of extremism. On my website www.presidentofindia.nic.in, I have stated how an empowered world body is essential to evolve the nations of enlightened citizens. I will be very happy to exchange thoughts, ideas and action related to this mission with the honourable Members after they have seen my website.
Let me now discuss the second mission, 'Leading to Energy Independence'. When we analyse the critical problems facing the planet today, two important issues come to our minds. Firstly, the continuous depletion of fossil-material-derived oil, gas and coal reserves, as predicted by the World Energy Forum, of which you are all aware. The second is the continuous degradation of the environment, primarily due to extensive use of fossil materials to generate energy. The solution to these problems can be found through energy independence, which I have presented to my country. It may be applicable to many nations. What form of energy independence do I propose in India?
India has 17% of the world's population, but only about 0.8% of the world's known oil and natural gas resources. Based on the progress visualised for the nation during the next two decades, its power-generating capacity has to increase to 400 000 MW by the year 2030 from the present capacity of 130 000 MW. This takes into consideration the energy economies planned and the design and production of energy-efficient equipment and systems.
I have proposed various systems. Solar cell efficiency, common to the European Union and India, has to increase from the present level of 20% to 55% through intensified research on carbon-nanotube-based solar cells. Regarding thorium reactors, thorium is a non-fissile material. It has to be converted into a fissile material using fast breeder technology. In the biofuels area, the challenge is biofuel plantation for higher yield, esterification technologies for higher output and changes to automobile power plants. These three research areas need intensive cooperation between the European Union and India. I would suggest setting up an India-EU renewable energy development programme for advanced R[amp]D in all forms of renewable energy, leading to the availability of commercial-class large-scale power plants within the next decade.
(Applause)
I should like to conclude with the 'World Knowledge Platform'. With India's experience of two successful international cooperative ventures from concept to realisation and marketing, I would suggest developing the 'World Knowledge Platform' to bring together the core competences of the nations of the EU and India in science and technology, leading to the development of unique systems for global applications. The 'World Knowledge Platform' will enable joint design, development, cost-effective production and marketing of the knowledge products, systems and services in various domains based on the core competence of partner nations in the international market. The 'World Knowledge Platform' is a meeting place for science, technology, industry, management and marketing.
You may ask about the missions of the 'World Knowledge Platform'. The convergence of biotechnology, nanotechnology and IT is expected to touch every area of concern to humanity. The 'World Knowledge Platform' will take up missions in some of the areas discussed further, which are of the utmost importance to all of us and to making our world a safe, sustainable, peaceful and prosperous place to live.
The first is water: desalination of sea water using solar energy, channelisation, networking of rivers and cost-effective safe drinking water.
The second is healthcare: diagnosis, drug delivery system, development and production of vaccines for HIV, TB, malaria and cardiac diseases.
The third is agriculture and food processing: increased production of food grain in an environment of reduced land, reduced water and reduced manpower; preservation of food; food processing; cost effective storage and distribution.
The fourth is knowledge products: hardware, software and networking and storage products, including handheld micro and nano electronic devices.
The fifth is transportation systems: fossil-fuel-free transportation systems using renewable energies, safety systems, hardware and embedded software integration.
The sixth is habitat: an energy-efficient, water-efficient, pollution-free habitat.
The seventh is disaster prediction and management: earthquake forecasting, assessing in advance the quantum of rain for particular cloud conditions.
Finally, capacity-building: quality human resource development for all the above areas, including the development of personnel with world-class skills.
The European Union represents a wealth of scientific potential with a rich culture for research. India has emerged as a leading country, with its demonstrated scientific and technological potential in many societal missions, and is now on the ascent. The combined strength of the nations can be utilised for the advantage of both India and the EU by joining together as partners in creating the 'World Knowledge Platform'.
In conclusion, as we have seen, there is a visible common thread to our dreams and problems. When I am with you, I have a feeling that there are beautiful solutions from beautiful minds. Beautiful minds generate creativity. This is the common heritage of both India and the European Union.
I have presented three missions: 'the evolution of an enlightened society', 'leading to energy independence' and 'creating the 'World Knowledge Platform'. These Indo-EU missions will reinforce further our strategic partnership and become the foundation for making changes to the life of 1.5 billion people, ultimately leading to the confluence of civilisations.
To meet the challenges of these missions, we can draw inspiration from the saying of Maharishi Patanjali from about 2 500 years ago. He said: 'When you are inspired by some great purpose, some extraordinary project, all your thoughts break their bounds. Your mind transcends limitations, your consciousness expands in every direction, and you find yourself in a new, great and wonderful world. Dormant forces, faculties and talents come alive, and you discover yourself to be a greater person by far than you ever dreamt yourself to be.'
I have great admiration for the European Union. In this context I have composed a poem which I should like to share with you.
(Applause)
The title of the poem is 'The message from Mother India to the European Union'.
'Beautiful environment leads to beautiful minds.
Beautiful environment leads to beautiful minds.
Beautiful minds generate freshness and creativity,
Created the explorers of land and sea,
Created the European Union,
Created the explorers of land and sea,
Create minds that innovate,
Create great scientific minds everywhere. Why?
Go back to the many discoveries.
Discover the continent.
Do you realise you have discovered a continent?
Discover the continent and unknown lands.
Venture into unexplored parts.
Create new highways.
In the minds of the best,
In the minds of the best was to us also born,
Generated seeds of the battle and hatred,
Hundreds of years of war and blood.
Millions of my wonderful children lost in the land and sea.
Tears flooded many nations,
Many engulfed in an ocean of sadness.
Then came the vision of the European Union.
Took the vote never to turn human knowledge against ourselves or others.
United in their thinking, action emanated to make Europe prosperous,
And peace bound the European Union.
Those glad tidings captivated the people of the planet of my galaxy.
Those glad tidings captivated the people of the planet of my galaxy.
Oh, European Union let your mission spread everywhere like the air we breathe.
That is my poem.
(Applause)
Finally, friends, let me convey the greetings of the one billion people of my country to all the honourable Members of the European Parliament and, through you, to all the citizens of European Union countries.
May God bless you all.
(The House rose and accorded the speaker a standing ovation)
President Kalam, on behalf of the European Parliament, I thank you for that important and inspiring speech. That was one of the most extraordinary speeches we have ever heard.
(Applause)
Delivered by a statesman, scientist and poet, it was unique. Thank you. I believe what is most important is that we listen to each other, in order to understand each other better and to respect and cooperate with one another. That was your message. I wish you and your great nation all the best, and convey my best wishes too in respect of our cooperation between the great nation of India and the European Union.
(Sustained applause)